Per Curiam.

The law of Indiana provides, that in four ease.s a judge may be called in by the regular 'judge of the Court, to try causes in his stead.
R. Mill, for the appellant.
S. Stansifer and Francis T. Hord, for the appellee.
1. Where tbe regular judge of the Court is interested, &c.
2. Where he is of kin to either party.
3. Where he is a witness in the cause.
4. Where there is an affidavit of prejudice. 2 G. & H. p. 154.
In such cases, where the judge called in fails to appear at the time designated for the trial, or, appearing, fails to finally try the cause, the same is not discontinued, but passes to, and continues, by operation of law, upon the general docket of causes pending in said Court. A change of judge, in such ease, does not work a change of Court. The Court continues the same. Public policy requires this rule.
The judgment-is reversed, with costs. 'Cause remanded, wi-th instructions to reinstate the cause upon the docket.